Citation Nr: 0520220	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-15 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran had active service from January 1978 to January 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Huntington, West Virginia.  


FINDINGS OF FACT

A chronic right knee disorder was not present during the 
veteran's active military service or until years thereafter, 
and the veteran's current right knee disability is not 
etiologically related to active military service.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000 and is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the veteran of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that the veteran should submit 
if he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letters addressed to the veteran by 
the RO dated in June 2002 and in January and February 2004.  
In these letters the veteran was informed of what the 
evidence must show in order to support the claims and of what 
information or evidence was still needed from him.  The 
veteran was also asked to inform the RO of any additional 
evidence which he thought would support his claims, so that 
the RO could attempt to obtain this additional evidence for 
him.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claim and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the veteran has been accorded a VA examination in 
connection with the current claim and private and VA medical 
records have been obtained.  He has not identified any 
additional evidence which could be obtained to substantiate 
the present claim, and the Board is also unaware of any such 
outstanding evidence or information.  In particular, the 
Board notes that all available, pertinent VA outpatient 
records have been obtained.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the veteran's claim was initially 
adjudicated by the RO before the enactment of the VCAA.  
Following compliance with the notice requirements of the VCAA 
and completion of all indicated evidential development, the 
RO readjudicated the claim on a de novo basis in February 
2004.  There is no indication or reason to believe that the 
ultimate decision of the RO would have been different had the 
claim not been adjudicated prior to the provision of the 
required notice.  Therefore, in the Board's opinion, the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and any error in the RO's 
development and consideration of the claim was insignificant 
and non prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

A review of service medical records reflects that the veteran 
was seen in November 1976 with complaints of left knee pain.  
An X-ray study of the left knee revealed Osgood-Schlatter's 
disease.  An October 1978 record notes that the veteran 
sustained a knee sprain.  Left knee effusion was noted.  The 
diagnosis was lateral ligament strain.  On service separation 
examination, the veteran's musculoskeletal system was 
clinically normal.  Service medical records document no 
evidence of a right knee disorder.    

VA medical records dated beginning in August 1995 show that 
the veteran was seen with complaints of left knee pain due to 
an injury.  Examination of the left knee showed effusion, 
tenderness and mild crepitus.  Objective examination of the 
right knee was within normal limits.  An October 1997 record 
reflects that the veteran reported injury to his right knee 
after stepping off of a payload.  The diagnostic assessment 
was single contusion of the right knee.  An April 1998 record 
shows that the veteran reported that he strained his right 
knee the previous evening while playing basketball.  The 
diagnostic assessment was probable severe knee sprain.  In 
December 1999 the veteran was admitted to the VA medical 
center domiciliary at which time a history of right knee 
injury with a torn ligament was noted.  A March 2000 X-ray 
study showed degenerative changes of the right knee.  The 
veteran was also seen by VA on subsequent occasions with 
right knee complaints.  A January 2002 VA outpatient 
treatment record notes that the veteran reported a 20-year 
history of right knee problems.  A private undated orthopedic 
record also reflects that the veteran reported a 20-year 
history of intermittent right knee pain.  

During the June 2001 hearing before the undersigned, the 
veteran testified that he injured his right knee while 
playing football in 1978 during a period of active duty.  He 
maintained that he sought medical attention due to severe 
pain and swelling in the right knee.  He said that at that 
time, he had a torn ligament.  His current complaints 
included swelling and locking of the right knee.  

Pursuant to the Board's remand directive, the veteran was 
afforded a VA examination in February 2002.  The examination 
report reflects that the examiner also reviewed the veteran's 
claims folder.  The diagnosis was degenerative arthritis of 
the right knee with limitation of motion.  The examiner 
indicated that while some service medical records reflected 
left knee problems during active duty, there was no 
documentation in the service medical records indicative of 
any right knee disorder.  The examiner opined that the 
veteran's current right knee condition was not related to 
active military service.  

A December 2004 VA orthopedic consultation report notes that 
the veteran reported injuring his right knee playing football 
in service in 1978, experiencing intermittent swelling and 
occasional locking of the right knee since then, and 
sustaining no right knee injury other than the service 
injury.  The examiner stated that based on the veteran's 
report of his medical history, his knee condition was related 
to service.  

III.  Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

The veteran contends that his current right knee disorder is 
due to a service injury in 1978.  Although service medical 
records document left knee complaints, they do not document 
the alleged injury of the veteran's right knee or any other 
evidence of a right knee disorder.  Moreover, they show that 
the veteran's right knee was found to be normal on 
examination for discharge.  

In addition, the veteran's right knee was found to be normal 
on examination in August 1995.  The post-service medical 
evidence initially documents treatment for the veteran's 
right knee after an injury sustained in October 1997.  It 
shows that he again sought treatment for his right knee 
following an injury in 1998.  Although an undated private 
medical record and a VA medical record dated in January 2002 
note that the veteran reported a 20-year history of right 
knee problems, neither record contains a medical opinion 
addressing whether the veteran's right knee disorder is 
related to service.  Information recorded by a medical 
examiner, unenhanced by any medical comment by the examiner, 
does not constitute competent medical evidence.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  

The medical evidence of a nexus between the veteran's current 
right knee disability and his active military service is 
limited to the report of the December 2004 orthopedic 
consultation.  This examiner opined that the veteran's 
current right knee disability is related to service, but this 
opinion was based on the history reported by the veteran of 
injuring his right knee in service, experiencing intermittent 
right knee problems since the service injury, and sustaining 
no other right knee injury.  This opinion was not rendered 
following a review of the veteran's pertinent medical 
records.  As noted above, service medical records document no 
injury of the veteran's right knee and the post-service 
medical evidence documents treatment following post-service 
injuries.  Therefore, the Board has determined that the 
medical opinion is based upon inaccurate history and is 
therefore of no probative value.  

On the other hand, a VA examiner in February 2002 reviewed 
the entire claims file and medical evidence and concluded 
that there was no relationship between the veteran's current 
right knee disorder and service.  Since this opinion was 
rendered following a review of the claims file and an 
examination of the veteran and since the examiner properly 
supported his opinion, the Board has found this opinion 
against the claim to be the most probative evidence of 
whether the veteran's current right knee disability is 
related to service.

Finally, the Board has considered the veteran's statements in 
support of the claim.  Significantly, the veteran initially 
filed a claim for service connection for right knee 
disability more than 20 years following his discharge from 
service and subsequent to post-service injuries.  His current 
recollection concerning events occurring more than 20 years 
earlier are not supported by the contemporaneous records.  In 
any event, as a lay person, the veteran is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the claim and 
that the benefit of the doubt doctrine is not for 
application.

ORDER

Entitlement to service connection for a right knee disability 
is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


